COBB, Judge.
The appellant, Sandra Gillette, challenges the validity of a search warrant predicated upon the affidavit of an undisclosed confidential informant. The confidential informant had not supplied information in the past and was not a citizen informant; nor did the affidavit show independent indicia of reliability, i.e., inculpatory details independently corroborated by law enforcement personnel prior to issuance of the warrant, as in Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). Corroboration of easily accessible information does not establish the credibility of an informant. State v. Novak, 502 So.2d 990 (Fla. 3d DCA), review denied, 511 So.2d 299 (Fla.1987).
The instant factual scenario is very similar to that in Blue v. State, 441 So.2d 165 (Fla. 3d DCA 1983), wherein the court said:
To place our imprimatur on the warrant in the present case would be to sanction a search in every instance where a person of unknown reliability brings contraband to the police, tells them that he obtained it in a particular place, and that there is more where it came from. This is not the meaning of Illinois v. Gates.
See also Williams v. State, 531 So.2d 246 (Fla. 5th DCA 1988).
REVERSED.
W. SHARP and GOSHORN, JJ„ concur.